IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-51025
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROGERIO GOMEZ,

                                           Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. DR-98-CR-63-1
                        - - - - - - - - - -

                           October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Rogerio Gomez appeals his guilty-plea conviction for

possession of a firearm by a convicted felon in violation of 18

U.S.C. § 922(g)(1).    Gomez contends that § 922(g)(1) is

unconstitutional in view of the Supreme Court’s decision in

United States v. Lopez, 514 U.S. 549 (1995).     Gomez acknowledges

that this court rejected this argument in United States v. Rawls,

85 F.3d 240, 242 (5th Cir. 1996), but states that he is raising




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-51025
                                -2-

this argument to preserve it for further review.   In Rawls, this

court held that the reasons the Supreme Court gave in Lopez for

holding 18 U.S.C. § 922(q) unconstitutional do not apply to

§ 922(g).   Rawls, 85 F.3d at 242.   Because the sole argument

raised on appeal is foreclosed by this court’s precedent, the

district court’s judgment is AFFIRMED.